Citation Nr: 1227550	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1941 to October 1945.  The Veteran died on March [redacted], 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2010, the case was remanded for additional development and to satisfy notice requirements.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

As an initial matter, the Board finds that the matter of the appellant's representation requires clarification as a review of the record shows that on multiple occasions, both the appellant and her daughter, C.H., have requested to appoint C.H. as the appellant's representative.  In conjunction with these requests, they have submitted a fully executed VA Form 21-0845, Authorization to Disclose Personal Information to a Third Party.  The Board notes, however, that while this document allows VA to disclose the appellant's personal information to C.H., this document does not serve as an appointment of C.H. as the appellant's representative.  In October 2007, the RO noted that the appellant had attempted to appoint her daughter as her representative (see June 2007 statement from the appellant in which she stated, "I request that [my daughter] be appointed my representative."), and advised her that if she wanted to appoint her as her representative on a one-time basis only, she needed to complete and return a VA Form 21-22a, Appointment of Individual as Claimant's Representative (form enclosed).  A close review of the record does not show that the appellant has, at any point in the appeal, returned an executed VA Form 21-22a, appointing C.H. as her representative.  Accordingly, in the Board's July 2010 remand, it recognized Disabled American Veterans (DAV) as her representative.  See January 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In August 2010, DAV contacted the RO by telephone to advise that they were no longer representing the appellant.  See August 2010 VA Form 21-0820, Report of General Information.  However, a review of "Virtual VA" (VA's electronic data storage system) shows that in December 2011, the appellant submitted a new VA Form 21-22, re-appointing DAV as her representative.  Accordingly, DAV is again recognized by VA as the appellant's representative.  

Finally, as noted, the Board has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to service connection for the cause of the Veteran's death based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. The Veteran died in March 1996; the immediate cause of his death was myocardial infarction (MI) due to arteriosclerotic heart disease (ASHD); no other conditions were listed on his death certificate as significant conditions contributing to death but not resulting in the underlying causes of death.  
2. At the time of the Veteran's death, he had established service connection for psychoneurosis, anxiety, and hysteria, rated 30 percent; and for residuals of a right radius and ulna fracture, rated 10 percent.

3. In July 2010, the Board granted service connection for bilateral hearing loss (for accrued benefits purposes); an August 2010 rating decision implemented the Board's decision and assigned a 40 percent rating for the disability.

4. An unappealed decisional letter in August 1996 denied service connection for the cause of the Veteran's death on the basis that the evidence did not show that a service-connected disability had caused his death.

5. Evidence received since the August 1996 decisional letter includes evidence not of record at the time of that decision that suggests that a service-connected disability was a causal factor in the Veteran's death; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of his death; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, Analysis

An August 1996 decision letter denied the appellant's claim of service connection for the cause of the Veteran's death, based on a finding that "the evidence [did] not show that a service-connected disability [had] caused the veteran's death."  The appellant did not appeal this decision nor did she submit new and material evidence within one year of the August 1996 decisional letter; therefore, the August 1996 decisional letter is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.202.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including arteriosclerosis) service connection may be established on a presumptive basis if they become manifested to a compensable degree in a specified period of time postservice (one year for arteriosclerosis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record in August 1996 consisted of the Veteran's service treatment records (STRs); VA treatment records from March 1966 to July 1966, from November 1979, from February 1985 to February 1986, and from August 1990 to March 1991; an August 1978 letter from the Veteran's private physician, Dr. L.E.W.; a copy of a March 1979 Board decision; and a death certificate.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to a heart condition.  On October 1945 service separation physical examination, a clinical evaluation of his cardiovascular system was normal.  A chest X-ray also did not reveal any significant abnormalities.
The VA treatment records associated with the claims file prior to August 1996 show that the Veteran was treated for a variety of medical concerns, including (but not limited to) heart disease with history of bypass surgery, tremors in his right upper extremity, Meniere's disease, hearing loss, nervousness and anxiety.

In the August 1978 letter from Dr. L.E.W., he stated that the Veteran had "typical atherosclerotic plaque disease in his proximal coronary arteries and this [was] considered by the medical profession to arise from the buildup of fatty deposits including cholesterol and other fatty substances in arteries that are subject to stress."  He then noted that the Veteran had a history of service-related nervous problems and stated, "I think most likely the nervous condition and stress has played an aggravating role in making this disease develop."   

A March 1979 Board decision denied service connection for heart disease (coronary artery disease) finding that heart disease was not shown to have been present during service or for many years thereafter, and that no direct causal or etiological relationship was shown between the Veteran's service-connected disabilities (including psychoneurosis) and his subsequent development of coronary artery disease many years later.

The death certificate shows that the Veteran died on March [redacted], 1996.  The immediate cause of his death listed was a myocardial infarction due to, or as a consequence of arteriosclerotic heart disease (for 15 years); there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.

Evidence received since the August 1996 decisional letter includes statements from the appellant and her daughter asserting that the Veteran's death-causing arteriosclerotic heart disease was caused or aggravated by his service-connected psychoneurosis, and/or was caused or aggravated by the medications he was taking for his service-connected disabilities.  To support these contentions, the appellant submitted a copy of a May 1977 letter from Dr. L.E.W. advising the Veteran that it was his opinion that the Veteran's military service "could be accounted in a broad sense as a stress which could play some role in the development of atherosclerosis."  The appellant also submitted various medical articles that address the effect psychiatric disabilities can have on cardiovascular disabilities and also address the pharmacology of various prescription drugs (that the Veteran took for service-connected disabilities).  In particular, one article discusses the prevalence of benzodiazepine use in individuals aged 65 years or older, and suggests that additional research is required to explore the association between coronary heart disease and benzodiazepine use.  See Correlates and Prevalence of Benzodiazepine Use in Community-Dwelling Elderly, J.Gen Intern Med., April 1988, 13(4): 243-250.  

The evidence received since the August 1996 decisional letter is new, as it was not of record at the time of that decision.  Because the appellant's claim of service connection for the cause of the Veteran's death was previously denied based essentially on a finding that a service-connected disability did not cause the Veteran's death, for the newly associated evidence to be material, it must tend to show that his death-causing disability was related to his service and/or was etiologically related to one of his service-connected disabilities.  As was noted above, the newly associated evidence suggests that there may be a correlation between the Veteran's death-causing disability and his service-connected psychoneurosis and/or the medications he was taking for his service-connected disabilities.  Such evidence addresses the basis for the prior denial of the appellant's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and is sufficient to reopen the claim of service connection for the cause of the Veteran's death.  


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is granted.


REMAND

The RO denied the appellant's claim of service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received to reopen such claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for the cause of the Veteran's death on the merits, and the appellant has not waived her right to RO initial consideration, the Board finds that a remand for the RO to readjudicate de novo the appellant's claim in the first instance is necessary.

In this regard, the Board notes that the Court has held that proper VCAA notice in claims for dependency and indemnity compensation (DIC) must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007),

In the Board's July 2010 remand, it requested that the RO provide the appellant the notice required in DIC claims, and specifically requested that the she be provided a letter that "identif[ied] the Veteran's service connected disabilities and provid[ed] an explanation of the evidence and information required to substantiate a DIC claim based on such disabilities, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected."  

The appellant was sent a new VCAA notice letter in August 2010.  Although this letter advised the appellant that the Board had granted accrued service-connected benefits for bilateral hearing loss, it also advised her that the Veteran had not, during his lifetime, established service connection for any disabilities.  Such information is incorrect as the Veteran had, prior to his death, established service connection for psychoneurosis and for residuals of a right radius and ulna fracture.  As there is no other communication from the RO to the appellant providing the notice required by Hupp v. Nicholson, further notice correcting this deficiency is necessary.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO must (as the Board's previous remand instructed) send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the Veteran's service connected disabilities and providing an explanation of the evidence and information required to substantiate a DIC claim based on such disabilities, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  The appellant should have ample opportunity to respond; if any further development is indicated (based on her response(s)), the RO should arrange for such development.

2. 	The RO should then review the entire record and readjudicate de novo the appellant's reopened claim of service connection for the cause of the Veteran's death.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


